Citation Nr: 1709744	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although VA records indicate no response to correspondence dated in June 2014 from the Veteran's attorney requesting a copy of a May 2014 VA examination report, subsequent correspondence dated in July 2016 is construed as withdrawing that request and waiving Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted in support of the appeal.

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Although VA records show service connection was previously denied for a mixed type personality disorder, the issue on appeal is more appropriately addressed as provided on the title page of this decision to include consideration of the other applicable diagnoses of record in this case.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding "a claim based on the diagnosis of a new mental disorder . . . states a new claim, for the purpose of the jurisdictional requirement, when the new disorder had not been diagnosed and considered at the time of the prior notice of disagreement"). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that she was a victim of sexual harassment and sexual assaults ("date rapes") during her active service.  She attributes these incidents to her current psychiatric disability.  The Board notes that service treatment records show no psychiatric disorders were noted upon the Veteran's enlistment examination in March 1973 and that subsequent treatment records include a September 1973 report noting anxiety and nervousness and April 1975 reports noting diagnoses of anxiety reaction and situational depression.  

Post-service medical reports include diagnoses of personality disorders, PTSD, dysthymic disorder, and major depressive disorder.  Multiple VA and private care providers/examiners have indicated that the Veteran's dysthymic disorder and PTSD preexisted her active service.  References are made to abuse the Veteran received as a child.  However, in acknowledging her documented in-service treatment for anxiety and depression, none of the opinions clearly addressed the Veteran's reported history of abuse/assault and the disciplinary problems that she experienced in service.  While clear and unmistakable evidence of a preexisting psychiatric disability may be established, there remains the question of whether those conditions were aggravated by her active service.  The Board also notes that a November 2012 private examination report indicated that the Veteran's depression was aggravated by her service-connected low back disability.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination, by a psychiatrist if feasibly possible, for an opinion on the following:

a. Identify any acquired psychiatric disability that presently exists or that has existed during the appeal period.
b. Is it as likely as not that the Veteran experienced an in-service personal assault?  The clinical significance, if any, should be given to the disciplinary problems that the Veteran experienced.
c. For each identified disability, is there clear and unmistakable (undebatable) evidence that it existed prior to active?
d. For any psychiatric disability found to have preexisted service, is there clear and unmistakable evidence it has not aggravated beyond its normal progression during active service? 
e. For any psychiatric disability not, found to have preexisted service, is it as likely as not that it had its onset in service, or
f. was manifest within one year of discharge from active service, or
g. is otherwise etiologically related to service.

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record, including service treatment reports dated in September 1973, April 1975, and August 1977, VA examination reports dated in June 2011, March 2012, and May 2014, and private medical reports dated in November 2012.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

